92 N.Y.2d 942 (1998)
Jason Karney, an Infant, by Sheila Karney, His Mother and Natural Guardian, Respondent,
v.
Arnot-Ogden Memorial Hospital, Appellant, and Lawrence Dolkart, Respondent, et al., Defendants.
Court of Appeals of the State of New York.
Submitted August 3, 1998
Decided October 22, 1998.
Motion for leave to appeal dismissed upon the ground that the stipulation appellant represents to be the final appealable paper does not finally determine the action within the meaning of the Constitution.